DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on May 14, 2021 is acknowledged. Claims 1-6, 8-11, and 13-18 are pending in this application. Claims 1 and 11 have been amended. Claims 7 and 12 are cancelled. Claims 14-15 remain withdrawn. 
It is noted that Applicant has previously cancelled claim 8 (amendment dated December 8, 2020).  Applicant has improperly reinstated the claim in violation of 37 CFR 1.121(c)(5). Applicant’s attention is directed to MPEP 608.01(s) and 714.  Therefore, claim 8 has not been examined on the merits. 
Claims 1-6, 9-11, 13, and 16-18 are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicant’s cancelation of the claim. 


Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 5-7, and 9-10 under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Collier et al. (US 4,053,270) and Goessl (US 8,940,335) has been withdrawn in view of Applicant’s amendment to claim 1 recite the layer is frozen by cooling the surface or lowering the temperature of the surface. 
The rejection of claims 1-7, 9-10, and 16 under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Collier et al. (US 4,053,270) and Goessl (US 8,940,335) and further in view of Boni (US 5,229,497) has been withdrawn in view of Applicant’s amendment to claim 1 recite the layer is frozen by cooling the surface or lowering the temperature of the surface. 
The rejection of claims 1-2, 5-7, 9-10, and 17-18 under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Collier et al. (US 4,053,270) and Goessl (US 8,940,335) and further in view of Griguol (US 2009/0306464) has been withdrawn in view of Applicant’s amendment to claim 1 recite the layer is frozen by cooling the surface or lowering the temperature of the surface. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Muschalik et al. (US 2006/0165833) and Goessl (US 8,940,335). 
Weiser discloses surgical implants that are sized, shaped, and constructed to treat a variety of pelvic floor disorders (paragraph 0009).
The implants can be constructed out of a variety of materials, including proteins such as gelatin and collagen (paragraph 0118). 
The fiber strands are extruded (paragraphs 0105-0107). 
Applicant’s attention is directed to Figures 7B through 10 which discloses fibers in a first layer having a longitudinal direction relative to an initial surface orientation and a second layer in an orthogonal direction relative to the initial surface orientation. 
Regarding claims 2 and 5, as noted above, the implant fiber strands can be made of proteins such as collagen (paragraph 0018).
Regarding claim 6, the implants comprise agents including therapeutic agents, for example, anti-inflammatory agents, including steroidal and non-steroidal anti-inflammatory agents, analgesic agents, including narcotic and non-narcotic analgesics, local anesthetic agents, antispasmodic agents, growth factors, gene-based therapeutic agents, and combinations thereof (paragraph 0120).  
Regarding claim 10, the implants discloses in Figures 7B through 10 are a biocompatible matrix. 

Muschalik discloses an extrusion apparatus. The extrusion flow is placed on a turntable with a cooling means (paragraph 0008). The cooling means makes is possible to intensively cool the entire outer surface of the extruded profile.  
The combination of Weiser and Muschalik does not teach the implant is dried. 
Goessl discloses a dry stable hemostatic composition (abstract). 
The hemostatic composition is provided in dry form in the final container. In the dry form, degradation or inactivation processes for the components are significantly and appropriately reduced to enable storage stability (column 4, lines 28-42).  
Regarding claim 9, the hemostatic composition is dried by lyophilization (column 4, line 37). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have dried the scaffold of Weiser in order to increase the stability of the components within the scaffold. 

Claims 1-6, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Muschalik et al. (US 2006/0165833)  and Goessl (US 8,940,335) and further in view of Boni (US 5,229,497). 
The teachings of Weiser, Muschalik, and Goessl are discussed above. 
The combination does not disclose the source of the collagen. 
Regarding claims 3-4 and 16, Boni discloses the sources of collagen from corium layer splits of bovine hides (column 1, lines 37-38). 
. 

Claims 1-2, 5-6, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Muschalik et al. (US 2006/0165833) and Goessl (US 8,940,335) and further in view of Griguol (US 2009/0306464). 
 The teachings of Weiser, Muschalik, and Goessl are discussed above. 
The combination does not disclose the use an antibiotic in the scaffold. 
Weiser, does however, disclose his implant comprises an active therapeutic agent. 
Griguol discloses an implant for treating stress urinary incontinence and anterior vaginal wall prolapse. 
Regarding claims 17-18, the implant can be a delivery device system for antibiotics and silver or other metallic salts (paragraph 0044). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included an antibiotic as the therapeutic agent in the implant of Weiser since he discloses any therapeutic agent can be included.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615